  Case 19-01015         Doc 33     Filed 03/04/20 Entered 03/04/20 12:24:35            Desc Main
                                    Document     Page 1 of 14



                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MAINE


 In re:
                                                    Chapter 11
 Calais Regional Hospital,                          Case No. 19-10486

                              Debtor


 Calais Regional Hospital,

                              Plaintiff
   v.                                               Adv. Proc. No. 19-1015

 Anthem Health Plans of Maine, Inc.,
 d/b/a Anthem Blue Cross Blue Shield,

                              Defendant



                                   MEMORANDUM OF DECISION

          Many would agree that the market for healthcare in this country differs, in several

material respects, from the markets for other goods. Some would agree that the healthcare

market suffers from several anomalies. The plaintiff in this adversary proceeding, a critical

access hospital in Calais, Maine, seeks to wield fraudulent transfer law to address one of these

perceived anomalies: pricing. More specifically, the plaintiff asserts that the defendant, an

insurance company, did not pay reasonably equivalent value for the healthcare services that the

plaintiff provided to insured patients. The plaintiff seeks to recover amounts in excess of the

amounts that the defendant agreed to pay for those services.

          The defendant contends that the complaint fails to state a claim upon which relief may be

granted and must therefore be dismissed. The defendant’s motion to dismiss is well-founded and

will be granted in substantial part.
  Case 19-01015        Doc 33     Filed 03/04/20 Entered 03/04/20 12:24:35              Desc Main
                                   Document     Page 2 of 14



                                  The Rule 12(b)(6) Framework

       In most instances, the Rule 12(b)(6) prism is translucent. To determine whether a

pleading states a claim upon which relief can be granted, the allegations contained in the

pleading are separated into two groups: (1) the well-pleaded allegations of fact, which must be

credited as true and viewed in the light most favorable to the pleader, and (2) legal conclusions

and unadorned recitals of statutory elements, which must be disregarded. See Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). A factual allegation will fall into the second group and be

disregarded if it is “so threadbare or speculative” that it fails “to cross the line between the

conclusory and the factual.” Peñalbert-Rosa v. Fortuño-Burset, 631 F.3d 592, 595 (1st Cir.

2011) (quotation marks omitted). The fate of a Rule 12(b)(6) motion usually hinges solely on

the well-pleaded factual allegations in the complaint. Young v. Lepone, 305 F.3d 1, 10-11 (1st

Cir. 2002). In the right case, however, this narrow vantage can be expanded. For example, the

Court may consider facts susceptible to judicial notice and implications from documents

incorporated into the complaint, Newman v. Krintzman, 723 F.3d 308, 309 (1st Cir. 2013), and

may do so without converting the proceeding into one for summary judgment, Watterson v.

Page, 987 F.2d 1, 3 (1st Cir. 1993).

       As is often the case, the Rule 12(b)(6) framework has been clouded by a defendant eager

to bring a nascent lawsuit to an early end. Here, Anthem has asked the Court to look to a number

of extrinsic documents that, in Anthem’s view, “show that Anthem actually provided reasonably

equivalent value for the services . . . provided to Anthem’s members[.]” [Dkt. No. 8 p. 2.]

Given the relative lack of detail for many of the central factual allegations, Anthem’s effort to

provide additional details is understandable. Some of the extrinsic documents may be closely

connected with the claims advanced by Calais Regional Hospital (“CRH”), such that




                                                 -2-
  Case 19-01015       Doc 33     Filed 03/04/20 Entered 03/04/20 12:24:35            Desc Main
                                  Document     Page 3 of 14



consideration of the documents in this procedural setting might be permissible. And yet, CRH

has avoided incorporating the documents into the complaint and has reserved the right to

challenge Anthem’s characterization of them. More fundamentally, Anthem’s motion does not

present an opportunity to resolve the parties’ dispute about whether Anthem did, or did not,

provide reasonably equivalent value to CRH. See 5B Wright & Miller, Federal Practice &

Procedure § 1356 (3d ed.) (“[A] motion under Federal Rule 12(b)(6) . . . is not a procedure for

resolving a contest between the parties about the facts[.]”) (footnote omitted); see also Janvey v.

Wieselberg, No. 3:10-CV-1394-N, 2014 WL 2883897, at *2 (N.D. Tex. June 25, 2014)

(declining to look beyond the pleadings to make the factual determination of whether reasonably

equivalent value was advanced where the pleadings themselves did not clearly establish that

reasonably equivalent value was lacking). Examination of the extrinsic documents is not

necessary to grant Anthem the relief it seeks. As such, the Court will neither consider these

extrinsic documents nor convert the motion to one under Rule 56. See Carione v. United States,

368 F. Supp. 2d 186, 191 (E.D.N.Y. 2005) (discussing courts’ discretion with respect to extrinsic

materials offered in conjunction with a Rule 12(b)(6) motion and in deciding whether to convert

the motion to one for summary judgment). With one exception (which is noted below), the facts

are derived solely from the allegations in the complaint. Allegations included in the complaint

but omitted from the following recitation have been disregarded as conclusory or immaterial.

                                            The Facts

       CRH is a non-profit corporation operating as a critical access hospital in Calais, Maine.

Anthem is a corporation that provides insurance to individuals, either directly or through

employer-based health plans. On September 17, 2019 (the “Petition Date”), CRH filed its

chapter 11 case and now continues as a debtor-in-possession.




                                                -3-
  Case 19-01015         Doc 33      Filed 03/04/20 Entered 03/04/20 12:24:35                Desc Main
                                     Document     Page 4 of 14



         During the six years prior to the Petition Date, CRH entered into one or more contracts

(“Contracts”) with Anthem regarding the rates Anthem agreed to pay CRH for goods or medical

services (“Medical Services”) for individuals insured by Anthem (“Insureds”). During that same

period, CRH also entered into one or more agreements with Anthem regarding repayment of

amounts allegedly overpaid by Anthem to CRH under the Contracts (“Collection Agreements”).

For example, under the Collection Agreement made in July 2019, CRH agreed to a settlement

payment plan for calendar year 2018, consisting of certain weekly deductions from Anthem’s

regular payments to CRH in 2019, followed by a lump-sum payment due at the end of December

2019.1

         During the six years prior to the Petition Date, CRH provided Medical Services to

Insureds. During this period, CRH billed Anthem for the Medical Services provided to Insureds

and received payments from Anthem in amounts less than the billed amounts. After receipt of

these payments, CRH wrote off, parted with, or otherwise released unpaid accounts receivable or

claims for further payment from Anthem. The rates paid by Anthem to CRH for some or all of

the Medical Services provided by CRH were less than the rates Anthem or an affiliate paid to

other hospitals in Maine and outside of Maine for the same or similar services. Anthem or an

affiliate paid higher rates to certain hospitals due to the negotiating power or bargaining leverage

of those hospitals and not as a result of value added to services by those hospitals.

         Independent auditors for CRH included the following note in the hospital’s audited

financial statements for calendar year 2018: “[T]he Hospital has experienced significant

operating losses for several years. This factor and the resulting impact on cash flows raise




  1
     The complaint expressly refers to this extrinsic document and there is no apparent dispute about its
relevance or authenticity.


                                                   -4-
  Case 19-01015       Doc 33     Filed 03/04/20 Entered 03/04/20 12:24:35             Desc Main
                                  Document     Page 5 of 14



substantial doubt about its ability to continue as a going concern.” The auditors made similar

notes regarding the hospital’s financial improvement plans from 2013 to 2017.

                                    The Plausibility Standard

       With the universe of facts properly assembled, the plausibility standard can be applied. A

complaint states a plausible claim if the factual content permits the reasonable inference that the

plaintiff is entitled to the relief it seeks. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (“Factual allegations must be enough to raise a right to relief above the speculative

level.”). “If the facts articulated in the complaint are too meager, vague, or conclusory to remove

the possibility of relief from the realm of mere conjecture, the complaint is vulnerable to a

motion to dismiss.” Privitera v. Curran (In re Curran), 855 F.3d 19, 25 (1st Cir. 2017) (quotation

marks omitted). The elements of a cause of action are “part of the background against which a

plausibility determination should be made” and “may be used . . . to shed light upon the

plausibility of the claim.” See Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49, 54 (1st Cir.

2013). To tether the Rule 12(b)(6) analysis to the elements of the claims raised by CRH, the

discussion begins with an overview of the statutes under which the claims arise.

                                            Discussion

       In Count I, CRH seeks to avoid constructive fraudulent transfers under 11 U.S.C. § 544

and the Uniform Fraudulent Transfer Act, Me. Rev. Stat. Ann. tit. 14, §§ 3571-3582 (“UFTA”).

In Count II, CRH seeks to avoid those same transfers under 11 U.S.C. § 548. More specifically,

CRH seeks judgment in an amount equal to the difference between: (a) the amount Anthem paid

CRH for Medical Services provided to Insureds and (b) the reasonably equivalent value of those

Medical Services. Count III also relies on section 544 and UFTA, but seeks an order avoiding

the Contracts and Collection Agreements and the obligations that CRH incurred under them.




                                                -5-
  Case 19-01015       Doc 33     Filed 03/04/20 Entered 03/04/20 12:24:35             Desc Main
                                  Document     Page 6 of 14



Count IV similarly invokes section 548 in an effort to avoid the Contracts and Collection

Agreements and obligations that CRH incurred under them.

       Section 544(b)(1) generally permits the trustee to “avoid any transfer of an interest of the

debtor in property or any obligation incurred by the debtor that is voidable under applicable law

by a creditor holding an unsecured claim that is allowable under section 502[.]” 11 U.S.C. §

544(b)(1). CRH looks to Me. Rev. Stat. Ann. tit. 14, §§ 3575 and 3576 as the applicable law that

may be accessed through section 544(b)(1). In relevant part, section 3575 provides:

       1. Fraudulent transfer. A transfer made or obligation incurred by a debtor is
       fraudulent as to a creditor, whether the creditor’s claim arose before or after the
       transfer was made or the obligation was incurred, if the debtor made the transfer
       or incurred the obligation:
       ....

       B. Without receiving a reasonably equivalent value in exchange for the transfer or
       obligations and the debtor:
               (1) Was engaged or was about to engage in a business or a transaction for
               which the remaining assets of the debtor were unreasonably small in
               relation to the business or transaction; or
               (2) Intended to incur, or believed or reasonably should have believed that
               he would incur, debts beyond his ability to pay as the debts became due.

Me. Rev. Stat. Ann. tit. 14, § 3575(1). As relevant here, section 3576 provides:

       1. Transfers without receipt of reasonably equivalent value. A transfer made
       or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose
       before the transfer was made or the obligation was incurred if the debtor made the
       transfer or incurred the obligation without receiving a reasonably equivalent value
       in exchange for the transfer or obligation and the debtor was insolvent at that time
       or the debtor became insolvent as a result of the transfer or obligation.

Me. Rev. Stat. Ann. tit. 14, § 3576(1).

       Section 548(a)(1)(B) provides an alternative path for avoiding fraudulent transfers, which

CRH invokes in Counts II and IV:

       The trustee may avoid any transfer . . . of an interest of the debtor in property, or
       any obligation . . . incurred by the debtor, that was made or incurred on or within




                                                -6-
  Case 19-01015        Doc 33     Filed 03/04/20 Entered 03/04/20 12:24:35              Desc Main
                                   Document     Page 7 of 14



       2 years before the date of the filing of the petition, if the debtor voluntarily or
       involuntarily—
       ....

               (B) (i) received less than a reasonably equivalent value in exchange for
               such transfer or obligation; and
                   (ii) (I) was insolvent on the date that such transfer was made or such
                  obligation was incurred, or became insolvent as a result of such
                  transfer or obligation;
                        (II) was engaged in business or a transaction, or was about to
                  engage in business or a transaction, for which any property remaining
                  with the debtor was an unreasonably small capital; [or]
                        (III) intended to incur, or believed that the debtor would incur,
                  debts that would be beyond the debtor’s ability to pay as such debts
                  matured[.]

11 U.S.C. § 548(a)(1)(B). The elements of a cause of action to avoid constructively fraudulent

transfers under UFTA or under section 548(a)(1) include the transfer of an interest of the debtor

in property or the incurrence of an obligation by the debtor, and lack of reasonably equivalent

value in exchange for the transfer or obligation. Here, although the complaint contains

allegations that bear upon these elements, those allegations are too speculative, threadbare, and

conclusory to make out plausible claims. The following discussion sheds more light on the

specific defects in the complaint.

   A. Transfer of an Interest in Property

       The Bankruptcy Code defines the term “transfer” to include “each mode, direct or

indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with”

property or an interest in property. 11 U.S.C. § 101(54)(D). Like the Code, UFTA defines the

term “transfer” to mean “every mode, direct or indirect, absolute or conditional, voluntary or

involuntary, of disposing of or parting with an asset or an interest in an asset,” including by way

of release. Me. Rev. Stat. Ann. tit. 14, § 3572(12). Under UFTA, “asset” is generally defined as

“property of a debtor, but does not include . . . [p]roperty to the extent that it is encumbered by a




                                                 -7-
  Case 19-01015       Doc 33      Filed 03/04/20 Entered 03/04/20 12:24:35             Desc Main
                                   Document     Page 8 of 14



valid lien[.]” Id. § 3572(2). In the fraudulent transfer context, the Court ordinarily looks to state

law to define the existence and extent of a debtor’s property interest. Darr v. Dos Santos (In re

TelexFree, LLC), 941 F.3d 576, 584 (1st Cir. 2019) (looking to state law and concluding that the

debtor had a property interest for the purposes of section 548); Keach v. Wheeling & Lake Erie

Ry. Co. (In re Montreal, Me. & Atl. Ry., Ltd.), 888 F.3d 1, 7-8 (1st Cir. 2018) (looking to Maine

law to determine whether the debtor held a property interest for purposes of UFTA).

       The purpose of fraudulent transfer law “is to preserve the debtor’s estate for the benefit of

unsecured creditors[.]” DeGiacomo v. Sacred Heart Univ., Inc. (In re Palladino), 942 F.3d 55,

59 (1st Cir. 2019). Fraudulent transfer statutes stand as a guard against improper diminutions of

the assets available to satisfy the claims of a debtor’s unsecured creditors. Unif. Fraudulent

Transfer Act § 1 cmt. 2 (1984). For this reason, “courts evaluate transfers from the creditors’

perspective, measuring value” and evaluating the existence of the assets in question “at the time

of the transfer,” In re Palladino, 942 F.3d at 59 (citations omitted). UFTA excludes encumbered

property from the definition of “asset” precisely because such property is unavailable to satisfy

the claims of unsecured creditors. As a necessary corollary, the plaintiff in a fraudulent transfer

suit must plead and later prove the existence of an asset that would have been available to satisfy

an unsecured creditor’s claim if the transfer had not been made (or the obligation had not been

incurred).

       CRH’s complaint does not identify, with precision, the interest in property that CRH

transferred or the asset it disposed of, or parted with, for UFTA purposes. When asked about this

imprecision at oral argument, CRH replied that the property transferred consisted of its claims

for further payment from Anthem, and pointed to the allegation that it wrote off, parted with, or

released accounts receivable or claims for further payment from Anthem. At first blush, this




                                                -8-
  Case 19-01015       Doc 33      Filed 03/04/20 Entered 03/04/20 12:24:35             Desc Main
                                   Document     Page 9 of 14



allegation looks like it could satisfy the element of “transfer” for purposes of Counts I and II.

But the theory does not withstand closer scrutiny.

       In the complaint, CRH alleges that it had a right to payment from Anthem for Medical

Services provided to Insureds, and that it entered into Contracts with Anthem regarding the rates

Anthem agreed to pay for Medical Services provided to Insureds. CRH also alleges that it

provided Medical Services to Insureds (not to Anthem). That is the extent of the pertinent

allegations, however. CRH did not, for example, allege that it billed Anthem at the rates

specified in the Contracts, that Anthem paid some amounts less than those rates, and that CRH

wrote off the unpaid receivables which were otherwise due and payable under the terms of the

Contracts. The complaint is entirely lacking in factual detail regarding the relationship, if any,

between the amounts specified in the Contracts, the amounts billed by CRH, and the amounts

actually paid by Anthem. That silence may have been by design, as CRH included the following

arguments in its written opposition to the motion, expressly disavowing reliance on any breach

of contract theory:

       Causes of action seeking to recover fraudulent transfers are asserted by third-party
       creditors whose ability to receive payment on economic claims has been harmed
       by a transferee paying less than reasonably equivalent value to a transferor. The
       Debtor is entitled to assert these claims and seek recovery of fraudulent transfers
       on behalf of creditors of its estate pursuant to §§ 544, 548, and 1107(a) of the
       Bankruptcy Code. The Debtor’s claims against Anthem arise in that context—
       they are claims of the Debtor’s creditors that the Debtor can bring by virtue of
       having the rights and powers of a bankruptcy trustee. They are not breach of
       contract claims brought in the Debtor’s own right as a party to a consensual
       agreement. In fact, even if the transactions at issue between the Debtor and
       Anthem fully complied with any relevant contractual terms, they can still be
       constructively fraudulent transfers.

[Dkt. No. 24 p. 11-12] (emphasis added).

       CRH fails to articulate the basis of any claims that its creditors might have against

Anthem not arising out of the Contracts. In the absence of any suggestion to the contrary, it is



                                                -9-
  Case 19-01015        Doc 33      Filed 03/04/20 Entered 03/04/20 12:24:35               Desc Main
                                   Document      Page 10 of 14



reasonable to infer that CRH’s right to payment from Anthem was limited to the amounts

specified in the Contracts and that Anthem in fact paid CRH at the rates specified in the

Contracts. When those inferences are drawn, the fraudulent transfer theory crumbles. If Anthem

paid CRH at the rates specified in the Contracts, CRH would not have had any claims for further

payment from Anthem under the Contracts and would have had no additional accounts

receivable to part with, write off, or release.2

        CRH contends that a transfer made pursuant to a contract can be avoided as a fraudulent

transfer. True enough. If an insolvent debtor enters into a contract to sell an asset worth

$1,000,000 for $5,000 and then performs under that contract, the purchaser cannot defend a

fraudulent transfer action solely by pointing to the contract. But this truism does not help CRH

identify the existence of the asset allegedly transferred. The cases cited by CRH are readily

distinguishable: each features a debtor who unquestionably transferred an asset. See, e.g.,

Mellon Bank, N.A. v. Official Comm. of Unsecured Creditors (In re R.M.L., Inc.), 92 F.3d 139

(3d Cir. 1996) (discussing whether reasonably equivalent value was given in exchange for

$515,000 in fees that the debtor paid to a third party); EBC I, Inc. v. Am. Online, Inc. (In re EBC

I, Inc.), 356 B.R. 631, 637 (Bankr. D. Del. 2006) (“The Court agrees . . . that the termination of

the Contract . . . resulted in a transfer of property of the Debtor, namely the advertising services

for which the Debtor had pre-paid.”).

        Given the dearth of any plausible allegations that CRH had a property interest in any

claims for further payment from Anthem, CRH fails to state a claim that such an interest was

fraudulently transferred. See In re Montreal, Me. & Atl. Ry., 888 F.3d at 11-12 (concluding that



  2
    If Anthem did not pay CRH at the rates specified in the Contracts, or if there is a right to payment
from Anthem under some theory other than contract law, CRH should make those allegations and claims
explicit in any amended pleading.


                                                   - 10 -
  Case 19-01015        Doc 33     Filed 03/04/20 Entered 03/04/20 12:24:35              Desc Main
                                  Document      Page 11 of 14



complaint to avoid fraudulent transfers under UFTA failed to state a plausible claim where

pleading did not identify an interest of the debtor in property that would have become property of

the estate but for the alleged transfer); Phila. Entm’t & Dev. Partners, LP v. Pa. Dep’t of

Revenue (In re Phila. Entm’t & Dev. Partners, LP), 611 B.R. 51, 73-77 (Bankr. E.D. Pa. 2019)

(concluding that plaintiff failed to state plausible claims under UFTA and section 548 where

license at issue did not constitute a property interest for fraudulent transfer purposes).

   B. Lack of Reasonably Equivalent Value

       As Anthem correctly observes, the element of reasonably equivalent value also presents a

stumbling block for CRH in its efforts to state plausible claims. In section 548, “value” is

generally defined as “property, or satisfaction or securing of a present or antecedent debt of the

debtor[.]” See 11 U.S.C. § 548(d)(2)(A). UFTA provides a similar definition. See Me. Rev.

Stat. Ann. tit. 14, § 3574(1). Neither the Code nor UFTA define the term “reasonably equivalent

value.” In the absence of a statutory definition, the test of reasonable equivalence boils down to

a comparison of the value given up by the debtor and the value received in exchange. See

Nickless v. Pappas (In re Prime Mortg. Fin., Inc.), BAP No. MW 10-035, 2011 WL 4572006, at

*4 (B.A.P. 1st Cir. Feb. 14, 2011). Reasonable equivalence is lacking where there is a

“significant disparity” between the value given up and the value received. See id. Here, the

allegations in the pleading do not permit any comparison between the value relinquished by CRH

and the value received from Anthem in exchange. The complaint contains the unadorned

allegation that CRH did not receive reasonably equivalent value in exchange for the alleged

transfers. The complaint also contains the allegation that CRH incurred unspecified obligations

under the Contracts or Collection Agreements without receiving reasonably equivalent value in

exchange. Under the pleading standards prescribed in Twombly and Iqbal, these bald recitations




                                                - 11 -
  Case 19-01015       Doc 33     Filed 03/04/20 Entered 03/04/20 12:24:35             Desc Main
                                 Document      Page 12 of 14



are not entitled to a presumption of truth. Although the complaint contains a few more detailed

allegations that bear upon the reasonable equivalence element, they do not nudge the pleading

over the plausibility threshold. A brief explanation is in order.

       First, CRH alleges that it billed Anthem some unspecified amounts, that Anthem paid

unspecified amounts less than the amounts billed, and that CRH then released its claims for

further payment from Anthem. Without any alleged figures for the amounts billed by CRH and

the lesser amounts paid by Anthem, the allegation is too vague and speculative to permit a

reasonable inference that CRH in fact received less than reasonably equivalent value for the

Medical Services provided to Insureds. See Cruickshank v. Dixon (In re Blast Fitness Grp.,

LLC), 602 B.R. 208, 223 (Bankr. D. Mass. 2019) (dismissing claim for constructive fraudulent

transfer where the complaint did not include any allegations concerning the value of the property

transferred or the value received in exchange other than the allegation that the value received

was less than the value of the property transferred); see also O’Halloran v. Prudential Savs. Bank

(In re Island View Crossing II, L.P.), 604 B.R. 181, 198-99 (Bankr. E.D. Pa. 2019) (dismissing

claim for constructive fraudulent transfer where the complaint alleged that debtor received $5

million loan and took on a $5 million mortgage plus the obligation to make payments on other

debts, but the complaint did not explain how the formula for making those debt payments

rendered the transaction constructively fraudulent).

       Second, CRH alleges that Anthem paid other hospitals more than it paid CRH for the

same or similar services due to the negotiating power or bargaining leverage of those other

hospitals, and not as a result of any value added to the services by the other hospitals. This

allegation suffers from the same basic defect as the first. Without any elaboration of the amounts

paid to CRH and the amounts paid to the other hospitals, or any attempt to explain the delta




                                                - 12 -
  Case 19-01015         Doc 33      Filed 03/04/20 Entered 03/04/20 12:24:35                Desc Main
                                    Document      Page 13 of 14



between these figures, these allegations may give rise to conjecture, but they do not create a

reasonable inference that CRH did not receive reasonably equivalent value for the obligations it

incurred under the Contracts and the Collection Agreements, or that Anthem paid CRH less than

reasonably equivalent value for the Medical Services provided to Insureds. See Iqbal, 556 U.S.

at 678 (“The plausibility standard is not akin to a probability requirement, but it asks for more

than a sheer possibility [of entitlement to relief]. Where a complaint pleads facts that are merely

consistent with [the plaintiff’s legal theory], it stops short of the line between possibility and

plausibility of entitlement to relief.”) (quotation marks omitted).

        At oral argument, CRH claimed that fair market value may not be the right metric by

which to measure the value of the Medical Services provided to Insureds. Instead, CRH claimed

that the correct metric may be based on “what is sufficient for the business to remain open and

viable.” It is not presently necessary to decide whether this is an appropriate benchmark by

which to compare the value on either side of the transactions between CRH and Anthem. In the

abstract, the benchmark is suspect because it does not appear to jive with the purpose of

fraudulent transfer laws. Those laws exist not to keep struggling businesses afloat or to correct

inefficiencies in any particular market, but to protect the value of assets that might satisfy the

claims of unsecured creditors.3 Putting that issue aside, even if one were to adopt this

unconventional interpretation of fraudulent transfer law and conclude that the value of the

Medical Services provided could be gauged by reference to the amount necessary for CRH to

remain in operation, the complaint says nothing about the amount that would be sufficient. Short

of this information (or any other information about the value of the Medical Services) and


  3
     At oral argument, CRH did not cite to any cases or other authorities supporting its novel application
of fraudulent transfer law. Instead, CRH simply recounted its desire to explore the asserted pricing
anomalies in the healthcare market, at least as far as those anomalies affect CRH.



                                                   - 13 -
  Case 19-01015        Doc 33     Filed 03/04/20 Entered 03/04/20 12:24:35              Desc Main
                                  Document      Page 14 of 14



information about the value that CRH received from Anthem in exchange, there is no way to

make a reasonable inference that CRH received less than reasonably equivalent value. Without

this inference, CRH fails to state any plausible claims to avoid either the challenged transfers or

the challenged obligations as constructively fraudulent.

                                             Conclusion

       Counts I-IV will be dismissed for failure to state a claim under Rule 12(b)(6). Given the

dismissal of the claims to avoid fraudulent transfers and obligations, the related claim for

recovery of those avoided transfers and obligations in Count V will be dismissed as well. This

disposition also applies to Count VI, which would permit disallowance of Anthem’s claim

against the estate only if property was recoverable from Anthem or Anthem was otherwise a

transferee of an avoidable transfer. Because Anthem did not object, and CRH sought leave,

CRH will be granted leave to replead. See 5B Wright & Miller, Federal Practice & Procedure §

1357 (3d ed.) (indicating that the plaintiff should be given “every opportunity to cure a formal

defect in the pleading” even when the judge doubts such defects can be cured, and that leave to

amend “should be refused only if it appears to a certainty that the plaintiff cannot state a

claim”).4 With respect to Count VII, the motion will be denied. A separate order will issue.




Date: March 4, 2020
                                               Michael A. Fagone
                                               United States Bankruptcy Judge
                                               District of Maine


  4
     If CRH elects to replead any of its claims to avoid transfers or obligations as constructively
fraudulent under section 544 and UFTA, it should identify the unsecured creditor holding an allowable
claim who would be capable of avoiding the transfer or obligation. CRH should also do more than point
to the contract or contracts in question; it should go further and identify the specific obligation or
obligations that it seeks to avoid. This is particularly important here, where some of the obligations
created by the contracts at issue have already been performed.


                                                 - 14 -
